DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stamps (US 5,868,351).
Regarding claim 1, Stamps discloses a vertical take-off and landing aircraft (Fig. 4D), said vertical take-off and landing aircraft comprising: a left wing, said left wing comprising one or more propulsion assemblies; and a right wing, said right wing comprising one or more propulsion assemblies (wing assembly 104  comprises propulsion assemblies 106), wherein said propulsion assemblies comprise a stowable propeller system, said stowable propeller system (Col. 6; lines 19 – 41) comprising: a central hub (108), said central hub comprising a first rotation axis (inherent in Stamps); a drive motor (Col. 6; line 59), said drive motor rigidly coupled to said central hub; a plurality of propeller blades (112), said plurality of propeller blades pivotally attached to said central hub, said propeller blades comprising blade tips at an end away from said central hub (inherent in Stamps) wherein said blade tips of said blades when stowed reside forward of the leading edge of said left wing and said right wing (shown in Fig. 4D).

Allowable Subject Matter
Claims 2 – 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.